06/29/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0081


                                      DA 22-0081
                                   _________________

JAMES C. WANGERIN, CPA,

             Petitioner and Appellant,

      v.
                                                                    ORDER
STATE OF MONTANA, DEPARTMENT OF
REVENUE,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to James C. Wangerin, to all counsel of
record, and to the Honorable Ray Dayton, District Judge.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    June 29 2022